EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Mossman on 5 May 2022.

The application has been amended as follows: 
Cancel claims 1, 7-10, 13, 23, 27 and 30.

Claim 11, line 1:
“The method of claim 21, wherein the stream comprises emulsions of…”

Claim 12, line 1:
“The method of claim 21, wherein the stream containing a mixture of…”

Claim 21:
“A method for separating oil and water in a stream containing a mixture of oil and water, the method comprising:
introducing from about 1 ppm to about 3000 ppm based on volume of the stream of an amount of a demulsifying additive comprising a branched aliphatic compound to the stream containing the mixture of oil and water to separate the water from the oil in the stream, wherein the branched aliphatic compound comprises branches, each branch consists of aliphatic alkyl functional groups containing 2 to 28 carbon atoms and optionally additionally functional groups selected from the group consisting of oxygen functional groups, nitrogen functional groups, sulfur functional groups, phosphorus functional groups, and combinations thereof  and wherein the branched aliphatic compound grafted with a polyether is a crosslinked branched aliphatic compound; and wherein the branched aliphatic compound has 20 or more carbon atoms; and 
separating the water from the oil.  

Claim 24, lines 1-3:
“The method of claim 21, wherein the is formed by using a crosslinker selected from the group consisting of an…”

Claim 25:
“A method for separating oil and water in a stream containing a mixture of oil and water, the method comprising:
introducing an effective amount of a demulsifying additive comprising a branched aliphatic compound to the stream containing the mixture of oil and water to separate the water from the oil in the stream, wherein the stream comprises emulsions of oil and water, wherein the branched aliphatic compound comprises branches, each branch consists of aliphatic alkyl functional groups containing 2 to 28 carbon atoms and optionally additionally functional groups selected from the group consisting of oxygen functional groups, nitrogen functional groups, sulfur functional groups, phosphorus functional groups, and combinations thereof 
separating the water from the oil.”
Claim 28, line 1:
“The method of claim 25, wherein the polyether is…”

Claim 29, line 1:
“The method of claim 25, wherein the effective amount…”


Reasons for Allowance
Claims 11, 12, 21, 24, 25, 28, 29 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: the office finds persuasive Applicant’s arguments filed 27 April 2022 regarding the demulsifying additive used in the process for separating oil and water being distinguished over the cited prior art. The above amendments have been made to more clearly and adequately describe a structure in line with that argued by Applicant (see Arguments: pp. 6-10). As amended, the demulsifying additive used in the claimed processes is distinguished from that used in the Leinweber reference.
The office additionally makes reference to Debord (US 2014/0243464), also considered a closely related prior art reference. Debord discloses a polymer useful as a demulsifier (see Abstract; [0005]; [0011]). However, the polymer composition disclosed therein is distinct from that now encompassed by the instant claims. There does not appear to be any suggestion or motivation which would lead a person of ordinary skill in the art to arrive at the claimed embodiment.
The specific demulsifying additive for use in a process for separating oil and water in a stream containing a mixture thereof is therefore considered to define a patentable invention over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772